                                                                          ORDERED ACCORDINGLY.


                                                                          Dated: October 29, 2020



 1

 2
                                                                         _________________________________
                                                                         Brenda K. Martin, Bankruptcy Judge
 3

 4

 5

 6

 7                              IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF ARIZONA
 8
     In re:                                           )      CHAPTER 7
 9                                                    )
     SULLIVAN-DAVIS, NIKITA                           )      CASE NO. 2:17-13052-BKM
10                                                    )
                                                      )      ORDER APPROVING PAYMENT
11                  Debtor(s)                         )      OF ADMINISTRATIVE FEES
                                                      )      AND EXPENSES
12
        CONSTANTINO FLORES, herein having filed the Trustee's Final Report and Application for
13
     Compensation and Reimbursement of Expenses and, if required, due notice thereof having been given:
14
        IT IS ORDERED that the following fees and expenses are approved and shall be paid by the trustee in the
15

16   following amounts:

17            PAYEE AND EXPLANATION                                                                 TOTAL

18       TRUSTEE, CONSTANTINO FLORES

19              Fees Allowed                                                    $781.59
                Expenses Allowed                                                 $37.23              $818.82
20

21            BANKING AND TECHNOLOGY FEES                                                            $165.00

22

23                                      DATED AND SIGNED ABOVE
24

25

26

27

28

     Case 2:17-bk-13052-BKM          Doc 28 Filed 10/29/20 Entered 10/29/20 14:02:19                  Desc
                                     Main Document    Page 1 of 1
